Case 2:20-cv-00561 Document 95 Filed 08/04/21 Page 1 of 2 PagelD #: 1916

> am Post Office Box 320
j Huntington, WV 25708
y
a Telephone: 304.525.5700
LAW | MEDIATION P

Donald B. O'Dell
dodell@odellmediation.com

August 2, 2021

 

 
  
 

File No: 21-045 FILED
AUG - 4 202!

 

RORY L. PERRY I, CLERK
U.S. District Court
Southern District of West Virginia

 

 

 

Rory L. Perry, II, Clerk

UNITED STATES DISTRICT COURT
Post Office Box 2546

Charleston, WV 25329

Re: William Allen Means v. E.M. Peterson, et al.
In the United States District Court for the Southern District of West Virginia
Civil Action No.: 2:20-cv-00561

Dear Mr. Perry:

As you may know, the parties contacted me and requested that I mediate the above-
referenced matter pending before Judge Goodwin and scheduled for trial on September 28, 2021.
Pursuant to LR Civ P 16.6.8, I submit the following report.

On July 30, 2021, a mediation session was conducted. The parties negotiated openly and
knowledgeably about the case. I am pleased to report that, as a result of these mediation
negotiations, a final settlement of all claims was reached. Counsel will be contacting the Court in
the near future.

I am pleased to be of service to the parties, counsel, and the Court. Should you or Judge
Goodwin have any questions regarding the mediation, please do not hesitate to contact me.

 

Donald B. O’Dell
DBO:tge

C:\USERS\TERESA\DOCUMENTS\SCANS\A\21-045\21-045 CLERK LTR.DOCX
Case 2:20-cv-00561 Document 95 Filed 08/04/21 Page 2 of 2 PagelD #: 1917

O’DELL “

LAW | MEDIATIONS

Rory L. Perry, I, Clerk
August 2, 2021
Page 2

cc: The Honorable Joseph R. Goodwin
UNITED STATES DISTRICT COURT
P.O. Box 2546
Charleston, WV 25329-2546

dditrapano@cldlaw.com
L. Dante diTrapano, Esquire

CALWELL LUCE DITRAPANO, PLLC
500 Randolph Street
Charleston, WV 25302

wjforbes@forbeslawwv.com

W. Jesse Forbes, Esquire
FORBES LAW OFFICES, PLLC
1118 Kanawha Blvd., East
Charleston, WV 25301

 

druggier@pffwv.com
Duane J. Ruggier, I, Esquire

PULLIN FOWLER FLANAGAN BROWN & POE, PLLC
James Mark Building

901 Quarrier Street

Charleston, WV 25301

C:\USERS\TERESA\DOCUMENTS\SCANS\A\21-045\21-045 CLERK LTR.DOCX
